
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 12
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Cohen submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States Postal Service should issue a commemorative postage stamp
		  honoring Sam Phillips and that the Citizens’ Stamp Advisory Committee should
		  recommend to the Postmaster General that such a stamp be
		  issued.
	
	
		Whereas Sam Phillips was an American record producer who
			 played an important role in the emergence of rock and roll as the major form of
			 popular music in the 1950s;
		Whereas Sam Phillips was born January 5, 1923, the
			 youngest of 8 children and was raised on a farm just outside Florence,
			 Alabama;
		Whereas on January 3, 1950, Phillips opened the
			 Memphis Recording Service at 706 Union Avenue in Memphis,
			 Tennessee, which also served as the studios for Phillips’ own label, Sun
			 Records, through the 1950s;
		Whereas Phillips recorded what some consider the first
			 rock and roll record: Rocket 88 by Jackie Brenston and the Delta
			 Cats;
		Whereas as owner of Sun Records and frequent producer of
			 discs at his Sun Studios, Phillips was vital to launching the careers of Elvis
			 Presley, Carl Perkins, Johnny Cash, Jerry Lee Lewis, Rufus Thomas, and numerous
			 other significant artists;
		Whereas Phillips helped put together Presley’s band, which
			 led to the production of hits such as Heartbreak Hotel,
			 Hound Dog, and Don’t Be Cruel;
		Whereas Blues legends B.B. King and Howlin’ Wolf made
			 their first recordings at his studio;
		Whereas Phillips launched radio station WHER on October
			 29, 1955, the first All-Girl Radio format;
		Whereas in 1986, Sam Phillips was part of the first group
			 inducted into the Rock and Roll Hall of Fame;
		Whereas Phillips received a Grammy Trustees Award for his
			 lifetime achievements in 1991;
		Whereas in 1998, Phillips was inducted into the Blues Hall
			 of Fame and in October 2001 he was inducted into the Country Music Hall of
			 Fame; and
		Whereas commemorative postage stamps have been
			 commissioned to honor other great contributors to Rock and Roll music: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 Postal Service should issue a commemorative postage stamp honoring Sam
			 Phillips; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such
			 stamp be issued.
			
